                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Tua Mene Lebie B.,

                      Petitioner,

   v.                                                     Case No. 19-cv-2177 (JNE/HB)
                                                          ORDER
 William Barr, Attorney General; Kevin
 McAleenan, Acting Secretary, DHS;
 Michael Albence, Acting Director, ICE;
 Peter Berg, Director, St. Paul F.O. ICE;
 Eric Holien, Sheriff, Kandiyohi County,

                       Respondents.



        In a Report and Recommendation (“R&R”) dated September 18, 2019, the

Honorable Hildy Bowbeer, United States Magistrate Judge, recommended that the Court

grant in part and deny in part Petitioner’s Petition for Habeas Corpus. ECF No. 23. Judge

Bowbeer recommended that the Court deny Petitioner’s requests for immediate release or

a bond hearing in front of the Court, but grant Petitioner’s request for a bond hearing in

front of an immigration judge for an individualized determination on whether his continued

detention is necessary. ECF No. 23 at 15. Respondents object to the R&R on the basis that

it incorrectly applied 8 U.S.C. § 1226, instead of 8 U.S.C. § 1231, to Petitioner’s detention,

and that alternatively, the Court should not adopt the R&R’s analysis under § 1226.




                                              1
         The Court has considered Respondents’ objections de novo, as required by 28

U.S.C. § 636(b)(1) and local Rule 72.2(b). The Court overrules Respondents’ objections

and adopts the R&R to the extent it is consistent with this Order. 1

      A. Statutory Basis for Petitioner’s Detention

         There are two statutory bases for the government’s authority to detain non-citizens:

8 U.S.C. § 1226 and § 1231. Section 1226(c) mandates detention while removal

proceedings are pending for aliens who have committed certain crimes, such as the ones

Petitioner has committed. Section 1231 allows the government to detain individuals in the

short period after the completion of removal proceedings, before they are deported. Neither

§ 1226 nor § 1231 expressly address the power to detain an individual who has appealed

the Board of Immigrations Appeals’ (“BIA”) determination and received a stay from the

Eighth Circuit. The Eighth Circuit also has not addressed the issue.

         Respondents object to the R&R on the basis that § 1231 applies. Respondents assert

the BIA’s decision in August 2018 to dismiss Petitioner’s appeal amounted to a final order

of removal and the Eighth Circuit’s stay of the case paused or suspended the removal period

under § 1231 rather than reverting the basis of detention to § 1226.

         The Court disagrees with Respondents and finds that § 1226 applies here. An

example from Bah v. Cangemi explains the Court’s reasoning:

         Suppose that an alien’s order of removal becomes administratively final on
         Day 1 because the BIA dismisses the alien’s appeal. The alien then petitions
         the court of appeals for review of the dismissal and asks for a stay. The court
         of appeals does not rule on the stay order . . . But suppose that, on Day 201,
         the court of appeals grants the stay. Under § 1231(a)(1)(B), the stay does not

1
    The Court adopts the R&R’s recitation of the facts, which the parties do not dispute.
                                               2
       suspend the removal period; instead, it defers the start of the removal period.
       Seen from Day 200, the removal period began on Day 1. But seen from Day
       202, the removal period never began. And if the removal period never began,
       neither did the Zadvydas clock, and § 1226 (the provision that applies before
       and during immigration proceedings) rather than § 1231 (the provision that
       applies after immigration proceedings) governs the alien’s detention.

489 F. Supp. 2d 905, 916 (D. Minn. May 1, 2007). This case resembles the preceding

example. Petitioner’s order of removal was administratively final between August 30, 2018

and January 28, 2019 because the BIA had dismissed his appeal and the Eighth Circuit had

not ruled on his stay. See ECF No. 1, Ex. H at 5. But when the Eighth Circuit granted a

stay, on January 29, 2019, the stay deferred the start of Petitioner’s removal period. See

ECF No. 1, Ex. N, Sanchez Decl. ¶ 2. Seen from January 30, 2019, the removal period

never began and § 1226 therefore governs Petitioner’s detention.

    B. Petitioner’s Detention Under § 1226

       Respondents then object to the R&R’s analysis of the Muse factors in evaluating the

constitutionality of Petitioner’s detention under § 1226. There are six factors in this

analysis: (1) the total length of detention to date, (2) the likely duration of future detention,

(3) the conditions of the detention, (4) delays of the removal proceedings caused by the

detainee, (5) delays of the removal proceedings caused by the government, and (6) the
                                                                                     2
likelihood the removal proceedings will result in a final order of removal.              Muse v.



2
  While the parties refer to these factors as the Muse factors, they originate from the First
Circuit. See Reid v. Donelan, 819 F.3d 486 (1st Cir. 2016), withdrawn, Reid v. Donelan,
Civ. No. 14-1270, 2018 WL 4000993 (1st Cir. May 11, 2018). These factors “represent a
reasonable framework for balancing the due process interests at stake even though they
were originally adopted in context of reading an implicit reasonableness limitation into
§ 1226(c) and even though the First Circuit withdrew the Reid decision after the Supreme
                                               3
Sessions, Civ. No. 18-0054 (PJS/LIB), 2018 WL 4466052, at *3 (D. Minn. Sept. 18, 2018).

Respondents dispute the R&R’s analysis of the first four factors and contend the R&R

should have additionally considered public safety in its analysis.

       1. The Total Length of Detention to Date

       Respondents argue the R&R erred in finding that Petitioner’s detention of then 20

months, now 22 months, weighs in favor of granting relief. Respondents assert the Court

should consider the reason for Petitioner’s detention rather than the time period itself:

“Petitioner’s detention has been necessitated by the due process he has been availing

himself of before the BIA, and since filing his petition for review on September 19, 2018,

the Eighth Circuit.” ECF No. 27 at 7–8. Respondents also assert that the R&R

impermissibly applies “a near-bright-line rule that sees either six months or one year as a

type of benchmark” of a detention violating the Due Process Clause. ECF No. 27 at 6.

       In Denmore v. Kim, the Supreme Court held that deportable criminal aliens, such as

Petitioner, may “be detained for the brief period necessary for their removal proceedings.”

538 U.S. 510, 511 (2003) (emphasis added). Constitutional difficulties arise, however,

when detention under § 1226(c) ceases to be “brief.” The Supreme Court has warned that

indefinite detention during removal proceedings would raise “serious constitutional

concerns.” Zadvydas v. Davis, 533 U.S. 678, 682 (2001). The Supreme Court has not,

however, specified what limitations the Due Process Clause places on the length of a

detention under § 1226.


Court decided Jennings. Muse v. Sessions, Civ. No. 18-0054 (PJS/LIB), 2018 WL
4466052, at *3 (D. Minn. Sept. 18, 2018) (internal quotations and citations omitted).
                                             4
       The Court finds that the length of Petitioner’s detention weighs in favor of granting

relief. Over 22 months have passed since ICE first took Petitioner into custody. He still has

not received any individualized determination regarding whether he is a danger to the

community or likely to flee. Petitioner’s detention has now lasted over three times as long

as the detention at issue in Denmore. Denmore, 538 U.S. at 530–31 (“Respondent was

detained for somewhat longer than the average—spending six months in INS

custody . . . .”). As the R&R pointed out, detentions less than half the length of Petitioner’s

have been found unreasonable under the Due Process Clause.

       True, a few courts have upheld § 1226(c) detentions that lasted more than a year.

Respondents cite to two cases decided before Denmore. See Doherty v. Thornburgh, 943

F.2d 204, 212 (2d Cir. 1991) (“ [I]f Doherty had agreed to deportation in the first place, he

would not have been detained at MCC for the past eight years”); Thevarajah v. McElroy,

Civ. No. 01-3009, 2002 WL 923914, at *5 (E.D.N.Y. Apr. 30, 2002) (upholding a detention

of over a year). It is unclear whether Doherty is good law in light of Denmore’s holding

that a § 1226 detention be “brief” and Thevarajah does not apply here. See Thevarajah,

2002 WL 923914, at *3 (“Petitioner was never detained pursuant to Section 1226 . . . it has

no bearing on the instant case.”).

       The Court has found cases decided after Denmore that have upheld detentions of

over a year. See, e.g., Dryden v. Green, Civ. No. 18-2686, 2018 WL 3062909, at *5 (D.N.J.

June 21, 2018) (finding no due-process violation for detention lasting “just over a year”);

Maynard v. Hendrix, Civ. No. 11-0605, 2011 WL 6176202, at *1–2, *4 (D.N.J. Dec. 12,

2011) (holding that an 18-month detention did not violate the implicit reasonableness

                                              5
requirement in § 1226(c)). But Petitioner’s circumstances are materially different from

those cases. In Dryden, the court held that the alien’s nearly 13-month detention did not

violate the Due Process Clause because “the majority of the delay in [the alien’s]

immigration results [was] directly attributable to [his] own delay in acquiring counsel and

ultimately filing his petition for relief[.]” 2018 WL 3062909, at *5. And in Maynard, the

court held that the alien’s 18-month detention was not unreasonably prolonged because

delays in the removal proceedings were “attributable almost exclusively to [the alien’s]

repeated requests for adjournments.” 2011 WL 6176202, at *4. By contrast, Petitioner has

not engaged in any dilatory conduct. Petitioner “has merely raised a colorable claim against

deportation and vigorously contested removal, as is his right.” Muse, 2018 WL 4466052 at

* 4 (internal quotations and brackets omitted). Petitioner exercising his right to appeal does

not preclude his right to an individualized determination regarding whether he is a danger

to the community or likely to flee when his detention has already lasted 22 months.

       Finally, Respondents assert that the Supreme Court’s decision in Jennings rejected

a bright-line approach of using a benchmark time period of six months or a year in

evaluating whether a detention under § 1226(c) violates the Due Process Clause. The R&R

did not encroach on Jennings’ holding in considering the length of time Petitioner has been

detained. Jennings held that the language of § 1226 clearly mandates that certain removable

aliens, such as Petitioner, be detained for the entire duration of removal proceedings and

that the canon of constitutional avoidance cannot be used to alter the terms of a clear statute.

See Jennings v. Rodriguez, 138 S. Ct. 830, 846–48 (2018). The Supreme Court expressed



                                               6
no view, however, on the limitations the Due Process Clause places on the time limit of a

§ 1226 detention.

       2. The Likely Duration of Future Detention

       Respondents argue the likely duration of Petitioner’s future detention should not be

considered because it does not go to the merits of the due process question. Alternatively

they argue that “Petitioner’s removal proceedings are likely in their final stages” and that

the R&R did not consider Petitioner’s extension requests or “the government’s evidence

suggesting that once the stay is lifted, prompt removal is likely . . . .” ECF No. 27 at 10.

       The Court overrules Respondents’ objections. Respondents cite to no legal authority

for their proposition that Petitioner’s likely duration of future detention, in the absence of

judicial relief, should not be considered. An individual who would not normally be subject

to extended detention cannot be so detained merely because he exercises his right to appeal.

See Ly v. Hansen, 351 F.3d 263, 272 (6th Cir. 2003) (“The entire process, not merely the

original deportation hearing, is subject to the constitutional requirement of reasonability.”).

If the Court does not grant relief, there is a very real possibility that Petitioner will be

detained for another year or more—that is in addition to the 22 months he has already been

detained. It is unknown when the Eighth Circuit will issue a decision and even after the

Eighth Circuit makes a decision, the Government or Petitioner may pursue a rehearing or

appeal the decision to the Supreme Court. The likelihood of such prolonged detention in

the absence of this Court’s action most certainly weighs in favor of granting relief.

       Petitioner’s requests for extension go to factor four, which the Court discusses

below. The likelihood of success of Petitioner’s appeal goes to factor six, which the Court

                                              7
does not address because Respondents themselves stated the R&R was “correct in

declining to ‘speculate about the likelihood of Petitioner’s ultimate removal.’” ECF No. 27

at 12 (quoting R&R at 13).

       3. The Conditions of Confinement

       Respondents question the relevancy of this factor in a due process analysis and

alternatively argue that Congress knew detainees under § 1226 would be held in criminal

facilities. The Court finds the conditions of confinement are indeed relevant to whether an

individual’s constitutional rights have been violated. “[D]ue process requires us to

recognize that, at a certain point—which may differ case by case—the burden to an alien’s

liberty outweighs a mere presumption that the alien will flee and/or is dangerous.”

Guerrero-Sanchez v. Warden York Cty. Prison, 905 F.3d 208, 222 (3d Cir. 2018) (internal

quotations and citations omitted). 3 The parties do not dispute that the proceedings at issue

are civil, not criminal; the Court must assume then that the purpose and effect of the

proceedings is nonpunitive. “[T]he reality [is] that merely calling a confinement ‘civil

detention’ does not, of itself, meaningfully differentiate it from penal measures.” Id. at 220

n.9 (internal citation omitted). The Court cannot ignore that Petitioner is being held in

detention at the Kandiyohi County Jail under the same conditions as those serving terms




3
  While Guerrero-Sanchez involved an alien held under § 1231, the Third Circuit noted
there is no “substantial distinction between the liberty interests” of aliens detained under
either statute because “regardless of the stage of the proceedings, the same important
interest is at stake—freedom from prolonged detention . . . .” Guerrero-Sanchez, 905 F.3d
at 222 (internal quotations and citations omitted).
                                              8
of imprisonment as a penalty for their crimes. The conditions of Petitioner’s detention

weigh in favor of granting relief.

       4. The Delays of the Removal Proceedings Caused by the Detainee

       Respondents object to the R&R’s finding that there is no evidence in the record that

Petitioner delayed the proceedings. Respondents assert Petitioner delayed the removal

process by seeking a stay of removal from the Eighth Circuit and obtaining two extensions

to file a reply brief when the Eighth Circuit indicated the case had been screened for oral

argument.

       Petitioner availing himself of his rights by seeking a stay of removal from the Eighth

Circuit does not constitute a dilatory tactic to put off the final day of deportation. An alien

should not be punished for raising legitimate defenses to removal. See Ly, 351 F.3d at 272

(“An alien who would not normally be subject to indefinite detention cannot be so detained

merely because he seeks to explore avenues of relief that the law makes available to him.”).

       As for seeking extensions to file a reply brief, there is no evidence that Petitioner’s

requests for extension—or Respondents’ similar request for a three-week extension to file

its principal Eighth Circuit brief—is the type of delay anticipated by this analysis. This

factor is meant to get at “deportable criminal aliens [raising] frivolous objections and

string[ing] out the proceedings in the hopes that a federal court will find the delay

‘unreasonable’ and order their release.” Muse, 2018 WL 4466052 at *5 (quoting Ly, 351

F.3d at 272). The record does not reflect that Petitioner has delayed the removal

proceedings, weighing in favor of granting relief.



                                              9
      5. Public Safety

      Respondents finally object to the R&R because it did not consider the factor of

public safety in its due process analysis. Some courts compare the length of the § 1226

detention with the length of the sentence imposed for the “predicate” conviction that

rendered the detainee removable. See e.g., Reid v. Donelan, 991 F.Supp.2d 275, 281 (D.

Mass. 2014). The Court does not find this factor particularly helpful. Section 1226

detention and criminal incarceration are different types of custody imposed for different

reasons by different sovereigns. The length of a sentence imposed on an alien to punish

him for a predicate criminal offense has no bearing on whether the alien’s current civil

detention by the federal government under § 1226 is constitutional.

      In short, the Court adopts the recommended disposition. Therefore, IT IS

ORDERED that Petitioner’s Petition for Habeas Corpus pursuant to 28 U.S.C. § 2241 is

GRANTED IN PART and DENIED IN PART, as follows:

   1. An immigration judge must provide Petitioner with a bond hearing within thirty

      days of this Order. At the bond hearing, the immigration judge must make an

      individualized determination regarding whether detention is necessary to protect the

      community or to prevent Petitioner from fleeing;

   2. Petitioner’s request for immediate release should be denied; and

   3. Petitioner’s request for a bond hearing in front of this Court should be denied.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: November 5, 2019                                 s/ Joan N. Ericksen
                                                       Joan N. Ericksen
                                                       United States District Judge

                                            10
